I concur in the majority's disposition of the second assignment of error, but respectfully dissent from the first assignment of error for the following reason. The letter the landlord sent providing an option to terminate the lease clearly states that the tenants would be released from "all obligations under the lease." The letter does not distinguish between future or past obligations. If such a distinction were intended, the writer would have to so specify. Without such an express distinction, the usual meaning of "all" must prevail.
The majority opinion has emphasized a section of the letter that was not underlined in the original. The phrase emphasized, "effective 60 (sixty) days following written notification of your desire to do so," is grammatically ambiguous in the sentence. As an adjectival phrase, it should modify what it is immediately next to, that is, "lease agreement." Obviously, such a modification would make no sense. Indeed, there is no noun in the entire sentence this adjectival phrase could properly modify. Such imprecision of language should not be the basis for interpreting the plain meaning of the word "all" to mean "only future." Moreover, because the dangling adjectival phrase, at the least, is ambiguous, the meaning of this letter was a question of fact that should have been presented to a jury. For that reason, I would reverse and remand the trial court's disposition of the claim in the first assignment of error.